                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


TEVIN RASHEE CONEY, #756543,

                       Petitioner,

                                                      CASE NO. 2:18-CV-11592
v.                                                    HON. ARTHUR J. TARNOW

BOB VASHAW,1

               Respondent.
_______________________________/

   OPINION & ORDER DENYING THE PETITION FOR A WRIT OF
HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
& DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

I.       Introduction

         This is a habeas case brought pursuant to 28 U.S.C. § 2254. Michigan

prisoner Tevin Rashee Coney (“Petitioner”) pleaded guilty to second-degree

murder, Mich. Comp. Laws § 750.317, and possession of a firearm during the

commission of a felony (“felony firearm”), Mich. Comp. Laws § 750.227b, in the

Wayne County Circuit Court. He was sentenced to consecutive terms of 50 to 100

years imprisonment and two years imprisonment in 2016. In his petition, he raises


     1
     Petitioner is currently confined at the St. Louis Correctional Facility in St. Louis, Michigan
where Bob Vashaw is the acting warden. Accordingly, the case caption is hereby amended to
reflect his current custodian. See 28 U.S.C. § 2243; 28 U.S.C. foll. § 2254, Rule 2(a); Fed. R.
Civ. P. 81(a)(2).
                                                                       Coney v. Vashaw
                                                                Case No. 2:18-CV-11592
                                                                            Page 2 of 20

claims concerning an alleged breach of his plea agreement, the assessment of

financial penalties, and the effectiveness of defense counsel relative to those issues.

For the reasons set forth, the Court denies the habeas petition. The Court also

denies a certificate of appealability and denies leave to proceed in forma pauperis

on appeal.

II.   Facts and Procedural History

      Petitioner’s convictions arise from an attempted armed robbery on January

25, 2015 in Detroit, Michigan that resulted in the shooting deaths of two people

and an injury to a third person. On December 4, 2015, Petitioner pleaded guilty to

second-degree murder and felony firearm in exchange for the dismissal of felony

murder and assault with intent to rob while armed charges and an agreement that

he be sentenced to consecutive terms of 50 to 100 years imprisonment and two

years imprisonment. On January 7, 2016, the date of sentencing, Petitioner made a

verbal motion to withdraw his plea, which was denied. The trial court then

sentenced him in accordance with the plea agreement. The trial court also assessed

$6,000 in restitution, $68 in state costs, $60 in DNA testing, $260 in crime victim

costs, $1,300 in court costs, and attorney fees of $400.



                                           2
                                                                       Coney v. Vashaw
                                                                Case No. 2:18-CV-11592
                                                                            Page 3 of 20

      On July 1, 2016, Petitioner filed a motion to enforce his plea and to correct

an invalid sentence with the state trial court alleging that the court’s imposition of

costs and fees violated his plea agreement and that defense counsel was ineffective

for failing to object at sentencing. The trial court denied the motion, explaining

that restitution is mandatory and not negotiable during plea or sentence bargaining,

that court costs are authorized by statute and the imposed costs were reasonably

related to the court’s actual costs, and that attorney fees are authorized by statute

and Petitioner failed to show that he would suffer a manifest hardship by having to

pay them. The trial court also ruled that Petitioner failed to show that counsel’s

performance was deficient or that he was prejudiced by counsel’s conduct such that

his ineffective assistance of counsel claim lacked merit. People v. Coney, No. 15-

5764-01-FC (Wayne Co. Cir. Ct. Sept. 1, 2016). Petitioner then filed a delayed

application for leave to appeal with the Michigan Court of Appeals essentially

raising the same claims presented on habeas review. The court denied leave to

appeal for “lack of merit in the grounds presented.” People v. Coney, No. 334339

(Mich. Ct. App. Oct. 14, 2016). Petitioner also filed an application for leave to

appeal with the Michigan Supreme Court, which was denied in a standard order.



                                           3
                                                                       Coney v. Vashaw
                                                                Case No. 2:18-CV-11592
                                                                            Page 4 of 20

People v. Coney, 500 Mich. 962, 891 N.W.2d 494 (2017).

       Petitioner thereafter filed his federal habeas petition raising the following

claims:

       I.     He was deprived of his Fifth and Fourteenth Amendment
              constitutional rights of due process when his bargain did
              not include financial penalties.

       II.    He was deprived of his Fifth and Fourteenth Amendment
              constitutional rights of due process when the assessment
              of financial penalties was not proceeded by an indigency
              hearing and was not supported by evidence of their
              reliability.

       III.   He was deprived of his Fifth and Fourteenth Amendment
              rights of due process and his Sixth Amendment
              constitutional right to the effective assistance of counsel
              when counsel failed to insist on the validity of his plea
              bargain and failed to raise the foregoing issues.

Respondent has filed an answer to the habeas petition contending that it should be

denied because the first two claims are barred by procedural default and all of the

claims lack merit.

III.   Standard of Review

       Federal law imposes the following standard of review for habeas cases:

       An application for a writ of habeas corpus on behalf of a person in
       custody pursuant to the judgment of a State court shall not be granted

                                           4
                                                                         Coney v. Vashaw
                                                                  Case No. 2:18-CV-11592
                                                                              Page 5 of 20

      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim –

      (1)    resulted in a decision that was contrary to, or involved an
             unreasonable application of, clearly established Federal
             law, as determined by the Supreme Court of the United
             States; or

      (2)    resulted in a decision that was based on an unreasonable
             determination of the facts in light of the evidence
             presented in the State court proceedings.

28 U.S.C. § 2254(d).

      “A state court’s decision is ‘contrary to’ . . . clearly established law if it

‘applies a rule that contradicts the governing law set forth in [Supreme Court

cases]’ or if it ‘confronts a set of facts that are materially indistinguishable from a

decision of [the Supreme] Court and nevertheless arrives at a result different from

[that] precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per curiam)

(quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000)); see also Bell v. Cone,

535 U.S. 685, 694 (2002).

      “[T]he ‘unreasonable application’ prong of § 2254(d)(1) permits a federal

habeas court to ‘grant the writ if the state court identifies the correct governing

legal principle from [the Supreme] Court but unreasonably applies that principle to



                                            5
                                                                      Coney v. Vashaw
                                                               Case No. 2:18-CV-11592
                                                                           Page 6 of 20

the facts of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520 (2003)

(quoting Williams, 529 U.S. at 413); see also Bell, 535 U.S. at 694. However, “[i]n

order for a federal court find a state court’s application of [Supreme Court]

precedent ‘unreasonable,’ the state court’s decision must have been more than

incorrect or erroneous. The state court’s application must have been ‘objectively

unreasonable.’” Wiggins, 539 U.S. at 520-21 (citations omitted); see also

Williams, 529 U.S. at 409. “AEDPA thus imposes a ‘highly deferential standard

for evaluating state-court rulings,’ and ‘demands that state-court decisions be given

the benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting

Lindh, 521 U.S. at 333, n. 7; Woodford v. Viscotti, 537 U.S. 19, 24 (2002) (per

curiam)).

      The United States Supreme Court has held that “a state court’s determination

that a claim lacks merit precludes federal habeas relief so long as ‘fairminded

jurists could disagree’ on the correctness of the state court’s decision.” Harrington

v. Richter, 562 U.S. 86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652,

664 (2004)). The Supreme Court emphasized “that even a strong case for relief

does not mean the state court’s contrary conclusion was unreasonable.” Id. (citing



                                          6
                                                                       Coney v. Vashaw
                                                                Case No. 2:18-CV-11592
                                                                            Page 7 of 20

Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). A habeas court “must determine

what arguments or theories supported or . . . could have supported, the state court’s

decision; and then it must ask whether it is possible fairminded jurists could

disagree that those arguments or theories are inconsistent with the holding in a

prior decision” of the Supreme Court. Id. Thus, in order to obtain federal habeas

relief, a state prisoner must show that the state court's rejection of a claim “was so

lacking in justification that there was an error well understood and comprehended

in existing law beyond any possibility for fairminded disagreement.” Id.; see also

White v. Woodall, 572 U.S. 415, 419-20 (2014). Federal judges “are required to

afford state courts due respect by overturning their decisions only when there could

be no reasonable dispute that they were wrong.” Woods v. Donald, _ U.S. _, 135

S. Ct. 1372, 1376 (2015). A habeas petitioner cannot prevail as long as it is within

the “realm of possibility” that fairminded jurists could find the state court decision

to be reasonable. Woods v. Etherton, _ U.S. _, 136 S. Ct. 1149, 1152 (2016).

      Section 2254(d)(1) limits a federal court’s review to deciding whether the

state court’s decision comports with clearly established federal law as determined

by the Supreme Court at the time the state court renders its decision. Williams, 529



                                           7
                                                                       Coney v. Vashaw
                                                                Case No. 2:18-CV-11592
                                                                            Page 8 of 20

U.S. at 412; see also Knowles v. Mirzayance, 556 U.S. 111, 122 (2009) (noting

that the Supreme Court “has held on numerous occasions that it is not ‘an

unreasonable application of clearly established Federal law’ for a state court to

decline to apply a specific legal rule that has not been squarely established by this

Court”) (quoting Wright v. Van Patten, 552 U.S. 120, 125-26 (2008) (per curiam));

Lockyer, 538 U.S. at 71-72. Section 2254(d) “does not require a state court to give

reasons before its decision can be deemed to have been ‘adjudicated on the

merits.’” Harrington, 562 U.S. at 100. It also “does not require citation of

[Supreme Court] cases–indeed, it does not even require awareness of [Supreme

Court] cases, so long as neither the reasoning nor the result of the state-court

decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002); see also

Mitchell, 540 U.S. at 16.

      The requirements of “clearly established law” are to be determined solely by

Supreme Court precedent. Thus, “circuit precedent does not constitute ‘clearly

established Federal law, as determined by the Supreme Court,’” and “[i]t therefore

cannot form the basis for habeas relief under AEDPA.” Parker v. Matthews, 567

U.S. 37, 48-49 (2012) (per curiam); see also Lopez v. Smith, 574 U.S. 1, 2 (2014)



                                           8
                                                                     Coney v. Vashaw
                                                              Case No. 2:18-CV-11592
                                                                          Page 9 of 20

(per curiam). The decisions of lower federal courts may be useful in assessing the

reasonableness of the state court’s decision. Stewart v. Erwin, 503 F.3d 488, 493

(6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th Cir. 2003));

Dickens v. Jones, 203 F. Supp. 2d 354, 359 (E.D. Mich. 2002).

      Lastly, a state court’s factual determinations are presumed correct on federal

habeas review. See 28 U.S.C. § 2254(e)(1). A petitioner may rebut this

presumption with clear and convincing evidence. Warren v. Smith, 161 F.3d 358,

360-61 (6th Cir. 1998). Habeas review is also “limited to the record that was

before the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

IV.   Analysis

      A.     Procedural Default

      As an initial matter, Respondent argues that Petitioner’s first two habeas

claims are barred by procedural default because he did not properly raise those

issues in the state courts. On habeas review, however, federal courts “are not

required to address a procedural-default issue before deciding against the petitioner

on the merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing

Lambrix v. Singletary, 520 U.S. 518, 525 (1997)). The Supreme Court has


                                          9
                                                                                      Coney v. Vashaw
                                                                               Case No. 2:18-CV-11592
                                                                                          Page 10 of 20

explained the rationale behind such a policy: “Judicial economy might counsel

giving the [other] question priority, for example, if it were easily resolvable against

the habeas petitioner, whereas the procedural-bar issue involved complicated issues

of state law.” Lambrix, 520 U.S. at 525. Such is the case here. The procedural

issues are intertwined with the substantive claims, and the substantive claims are

more readily decided on the merits. Accordingly, the Court need not address the

procedural default issue and shall instead proceed to the merits of the claims.

          B.     Merits

                 1.      Plea Agreement Claim

          Petitioner first asserts that he is entitled to habeas relief because the state

trial court imposed restitution, court costs, and attorney fees as part of his sentence

even though his plea agreement contained no such requirements. He contends that

the imposition of such financial penalties constitutes a breach of the plea

agreement and contends that those obligations should be removed from his

sentence.2 Petitioner raised this claim on direct appeal. The Michigan Court of

Appeals denied leave to appeal for lack of merit in the grounds presented and the



   2
       Petitioner does not raise an involuntary plea claim in his pleadings.

                                                   10
                                                                      Coney v. Vashaw
                                                               Case No. 2:18-CV-11592
                                                                          Page 11 of 20

Michigan Supreme Court denied leave to appeal in a standard order. The state

courts’ denial of relief is neither contrary to Supreme Court precedent nor an

unreasonable application of federal law or the facts.

      In Santobello v. New York, 404 U.S. 257, 262 (1971), the Supreme Court

held that “when a plea rests in any significant degree on a promise or agreement of

the prosecutor, so that it can be said to be part of the inducement or consideration,

such promise must be fulfilled.” Santobello only applies to promises that induce a

defendant to enter the plea. Mabry v. Johnson, 467 U.S. 504, 507-08, 510 (1984).

Furthermore, the prosecution is held only to the literal terms of the plea agreement.

United States v. Packwood, 848 F.2d 1009, 1012 (9th Cir. 1988). A federal habeas

court should not “‘lightly find misrepresentation in a plea agreement.’” Myers v.

Straub, 159 F. Supp. 2d 621, 627 (E.D. Mich. 2001) (quoting Montoya v. Johnson,

226 F.3d 399, 406 (5th Cir. 2000)).

      Petitioner fails to show that the prosecutor breached any promise or

agreement. Petitioner received a benefit for his bargain – the prosecutor agreed to

drop first-degree murder and assault with intent to rob while armed charges and

agreed to consecutive sentences of 50 to 100 years imprisonment and two years



                                          11
                                                                     Coney v. Vashaw
                                                              Case No. 2:18-CV-11592
                                                                         Page 12 of 20

imprisonment, which saved Petitioner from a potential mandatory sentence of life

imprisonment without the possibility of parole. The prosecutor complied with

those promises and Petitioner was sentenced in accordance with the plea

agreement. The plea agreement was silent as to financial obligations and no one

promised Petitioner that he would not be subject to them as part of his sentence.

      Furthermore, as explained by the state trial court in denying Petitioner’s

post-judgment motion, restitution is mandatory under Michigan law as of 1994 and

is no longer open to negotiation during plea or sentence bargaining. See People v.

Ronowski, 222 Mich. App. 58, 60-61, 564 N.W.2d 466 (1997); Mich. Comp. Laws

§ 780.751 (Crime Victim’s Rights Act); Const. 1963, art 1, § 24. Because

restitution is mandatory under Michigan law, a defendant “cannot claim that he did

not know it would be ordered or that its imposition was not contemplated during

the bargaining process.” Ronowski, 222 Mich. App. at 61; see also People v.

Jamison, No. 333990, 2017 WL 4818895, *2 (Mich. Ct. App. Oct. 24, 2017) (per

curiam, citing Ronowski); People v. Hart, 211 Mich. App. 703, 708, 536 N.W.2d

605 (1995) (“[b]y entering into the plea agreement, defendant implicitly agreed

that he would pay restitution in an amount accurately determined by the court”).



                                         12
                                                                       Coney v. Vashaw
                                                                Case No. 2:18-CV-11592
                                                                           Page 13 of 20

Additionally, under Michigan law, the state courts have statutory authority to

assess court costs and attorney fees as part of a defendant’s sentence. See Mich.

Comp. Laws §§ 769.1k(1)(b)(iii); (iv). The trial court’s imposition of restitution,

court costs, and attorney fees thus did not constitute a breach of Petitioner’s plea

agreement. See Pena v. Winn, No. 5:17-CV-12222, 2018 WL 1877504, *4 (E.D.

Mich. April 19, 2018) (denying habeas relief on similar claim).

      Furthermore, the Court is not convinced that Petitioner’s decision to accept

the plea agreement was influenced by potential financial obligations. The

dismissal of the first-degree murder and assault with intent to rob while armed

charges and the agreement that he would be sentenced to consecutive terms of 50

to 100 years imprisonment and two years imprisonment (thereby avoiding a

mandatory life sentence) were surely the driving forces underlying his plea

decision and were the promises that induced his plea. See, e.g., Doyle v. Scutt, 247

F. Supp. 2d 474, 483-84 (E.D. Mich. 2004) (ruling that plea decision did not rest,

to any significant degree, on when restitution payments would start). Petitioner

fails to establish a Santobello violation, or that he was otherwise deprived of his

constitutional rights, as to this issue. Habeas relief is not warranted on this claim.



                                          13
                                                                        Coney v. Vashaw
                                                                 Case No. 2:18-CV-11592
                                                                            Page 14 of 20

             2.     Financial Penalties Claim

      Petitioner relatedly asserts that he is entitled to habeas relief because the

state trial court violated his constitutional rights by requiring the payment of

restitution, court costs, and attorney fees as part of his sentence without making

proper inquiries about their amounts and his ability to pay. Petitioner raised this

claim on direct appeal. The Michigan Court of Appeals denied leave to appeal for

lack of merit in the grounds presented and the Michigan Supreme Court denied

leave to appeal in a standard order. The state courts’ denial of relief is neither

contrary to Supreme Court precedent nor an unreasonable application of federal

law or the facts.

      The traditional purpose of the writ of habeas corpus is to obtain release from

unlawful confinement. Wilkinson v. Dotson, 544 U.S. 74, 79 (2005). “In general,

fines or restitution orders fall outside the scope of the federal habeas statute

because they do not satisfy the ‘in custody’ requirement of a cognizable habeas

claim.” Washington v. McQuiggin, 529 F. App’x 766, 773 (6th Cir. 2013);

Michaels v. Hackel, 491 F. App’x 670, 671 (6th Cir. 2012). The United States

Court of Appeals for the Sixth Circuit has explained that a restitution order “falls



                                           14
                                                                          Coney v. Vashaw
                                                                   Case No. 2:18-CV-11592
                                                                              Page 15 of 20

outside ... the margins of habeas ... because it is not a serious restraint on ... liberty

as to warrant habeas relief.” Washington, 529 F. App’x at 773. When a petition

raises a challenge to a restitution order, a district court must dismiss that portion of

the petition for lack of subject matter jurisdiction. Id. Petitioner’s claim

challenging the state trial court’s imposition of restitution, court costs, and attorney

fees is thus not cognizable upon habeas review.

       Furthermore, to the extent that Petitioner challenges the state court’s

calculations or procedures for imposing the financial obligations, he merely raises

state law issues. See, e.g., Lee v. Burt, No. 09-12127, 2011 WL 2580642, *3 (E.D.

Mich. June 29, 2011) (order adopting report and recommendation and denying

habeas relief on similar claim). State courts are the final arbiters of state law and

the federal courts will not intervene in such matters. Lewis v. Jeffers, 497 U.S.

764, 780 (1990); Oviedo v. Jago, 809 F.2d 326, 328 (6th Cir. 1987); see also

Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“a state court’s interpretation of state

law, including one announced on direct appeal of the challenged conviction, binds

a federal court sitting on habeas review”); Sanford v. Yukins, 288 F.3d 855, 860

(6th Cir. 2002). Habeas relief does not lie for perceived errors of state law. Estelle



                                            15
                                                                       Coney v. Vashaw
                                                                Case No. 2:18-CV-11592
                                                                           Page 16 of 20

v. McGuire, 502 U.S. 62, 67-68 (1991). Habeas relief is therefore not warranted on

this claim.

              3.    Ineffective Assistance of Counsel Claim

      Lastly, Petitioner asserts that he is entitled to habeas relief because defense

counsel was ineffective for failing to raise the foregoing issues at the time of his

plea and sentencing. Petitioner raised this claim on direct appeal. The Michigan

Court of Appeals denied leave to appeal for lack of merit in the grounds presented

and the Michigan Supreme Court denied leave to appeal in a standard order. The

state courts’ denial of relief is neither contrary to Supreme Court precedent nor an

unreasonable application of federal law or the facts.

      The United States Supreme Court has set forth a two-part test for evaluating

the claim of a habeas petitioner who is challenging a plea on the ground that he or

she was denied the Sixth Amendment right to the effective assistance of counsel.

First, the petitioner must establish that “counsel’s representation fell below an

objective standard of reasonableness.” Hill v. Lockhart, 474 U.S. 52, 57-58 (1985)

(quoting Strickland v. Washington, 466 U.S. 668, 688 (1984)). To demonstrate

that counsel’s performance fell below this standard, a petitioner must overcome the



                                          16
                                                                         Coney v. Vashaw
                                                                  Case No. 2:18-CV-11592
                                                                             Page 17 of 20

“strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Strickland, 466 U.S. at 689.

      Second, if the petitioner satisfies the first prong of this test, the petitioner

must then demonstrate that counsel’s performance resulted in prejudice, i.e., “that

there is a reasonable probability that, but for counsel’s errors, [he/she] would not

have pleaded guilty and would have insisted on going to trial.” Hill, 474 U.S. at

59. The Supreme Court has explained that “[i]n many guilty plea cases, the

‘prejudice’ inquiry will closely resemble the inquiry engaged in by courts

reviewing ineffective-assistance challenges to convictions obtained through a

trial.” Id. The Supreme Court has also emphasized that “these predictions of the

outcome at a possible trial, where necessary, should be made objectively, without

regard for the ‘idiosyncracies of the particular decisionmaker.’” Id. at 59-60

(quoting Strickland, 466 U.S. at 695).

      The Supreme Court has confirmed that a federal court’s consideration of

ineffective assistance of counsel claims arising from state criminal proceedings is

quite limited on habeas review due to the deference accorded trial attorneys and

state appellate courts reviewing their performance. “The standards created by



                                           17
                                                                       Coney v. Vashaw
                                                                Case No. 2:18-CV-11592
                                                                           Page 18 of 20

Strickland and § 2254(d) are both ‘highly deferential,’ and when the two apply in

tandem, review is ‘doubly’ so.” Harrington, 562 U.S. at 105 (internal and end

citations omitted). “When § 2254(d) applies, the question is not whether counsel’s

actions were reasonable. The question is whether there is any reasonable argument

that counsel satisfied Strickland’s deferential standard.” Id. Additionally, the

Supreme Court has emphasized the extraordinary deference to be afforded trial

counsel in the area of plea bargaining. See Premo v. Moore, 562 U.S. 115, 125

(2011) (stating that “strict adherence to the Strickland standard [is] all the more

essential when reviewing the choices an attorney made at the plea bargain stage”);

Bray v. Andrews, 640 F.3d 731, 738 (6th Cir. 2011) (citing Premo).

      In this case, Petitioner fails to show that defense counsel was ineffective

under the Hill/Strickland standard. Given the state courts’ rulings, as well as this

Court’s decision, that the underlying claims lack merit, Petitioner cannot establish

that counsel erred and/or that he was prejudiced by counsel’s conduct. Counsel

cannot be deemed ineffective for failing to make a futile or meritless objection.

See Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2014) (“Omitting meritless

arguments is neither professionally unreasonable nor prejudicial.”); United States



                                          18
                                                                        Coney v. Vashaw
                                                                 Case No. 2:18-CV-11592
                                                                            Page 19 of 20

v. Steverson, 230 F.3d 221, 225 (6th Cir. 2000). Habeas relief is not warranted on

this claim.

      V.      Conclusion

      For the reasons stated, the Court concludes that Petitioner is not entitled to

federal habeas relief on his claims such that the habeas petition must be denied.

      Before Petitioner may appeal, a certificate of appealability must issue. See

28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of appealability

may issue only if the petitioner makes “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When a court denies relief on the

merits, the substantial showing threshold is met if the petitioner demonstrates that

reasonable jurists would find the court’s assessment of the constitutional claim

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). “A

petitioner satisfies this standard by demonstrating that . . . jurists could conclude

the issues presented are adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Petitioner makes no such a

showing. A certificate of appealability is not warranted. Furthermore, an appeal

from this decision cannot be taken in good faith. See Fed. R. App. P. 24(a).



                                           19
                                                                    Coney v. Vashaw
                                                             Case No. 2:18-CV-11592
                                                                        Page 20 of 20

      Accordingly, the Court DENIES and DISMISSES WITH PREJUDICE

the petition for a writ of habeas corpus. The Court also DENIES a certificate of

appealability and DENIES leave to proceed in forma pauperis on appeal.

      IT IS SO ORDERED.




                                      _s/Arthur J. Tarnow______
                                      ARTHUR J. TARNOW
                                      UNITED STATES DISTRICT JUDGE

Dated: March 27, 2020




                                        20
